Title: From Thomas Jefferson to Isaac Story, 5 August 1802
From: Jefferson, Thomas
To: Story, Isaac


          
            Sir
            Monticello Aug. 5. 1802.
          
          I recieved last night your favor of July 28 acknoleging the reciept of a commission under the bankrupt law. you mention in that your wish to remove to Boston, and I hardly suppose the commission above mentioned sufficient to prevent that. I indulge this supposition [the rather as you] will learn, with the less dissatisfaction that the name of your son Joseph is that which was desired to be [inserted in] the commission. he was represented to me as a lawyer of eminence and a man of virtue & respectability, [&] as we have confined these appointments entirely to lawyers & merchants, I have assumed you would be as much gratified by his appointment as your own, and under that presumption destined the [place] for him. I judged [as a parent?] of the dispositions of a parent. the error of name however will not be corrected until I have the pleasure of a line from yourself, as I would [but] wish that your consent & desire [should] dictate the correction to prevent every unpleasant inference [on the] [. . .]. I pray you [Sir?] accept assurances of my high consideration & respect
          
            Th: Jefferson
          
        